Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 20-61146-CIV-RUIZ

      ADIDAS AG, ADIDAS INTERNATIONAL
      MARKETING B.V., and ADIDAS
      AMERICA, INC.,

            Plaintiffs,
      vs.

      THE INDIVIDUALS, PARTNERSHIPS AND
      UNINCORPORATED ASSOCIATIONS
      IDENTIFIED ON SCHEDULE “A,”
                                                       /

          PLAINTIFFS’ MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT
      AGAINST DEFENDANTS AND MEMORANDUM OF LAW IN SUPPORT THEREOF

            Plaintiffs, adidas AG, adidas International Marketing B.V., and adidas America, Inc.
  (“Plaintiffs”), by and through their undersigned counsel, hereby move this Honorable Court for
  an entry of final default judgment against Defendants, the Individuals, Partnerships, and
  Unincorporated Associations identified on Schedule “A” hereto (collectively “Defendants”). 1 In
  support thereof, Plaintiffs submit the following Memorandum of Law.

  I.        INTRODUCTION

            Plaintiffs initiated this action against Defendants through the filing of their Complaint
  and subsequent Amended Complaint for trademark counterfeiting and infringement, false
  designation of origin, cybersquatting, common law unfair competition, and common law


  1
    Plaintiffs have resolved their claims with Defendant Numbers 5, 7, 10, 12, 15, 19, 20, 21, 23,
  24, 25, 29, 30, 33, 34, 37, 40, 42, 54, 95, and 114, have tentatively resolved their claims with
  Defendant Numbers 44, 48, 49, 51, 52, 55, 56, and 57, and are engaged in expedited settlement
  discussions to resolve this matter amicably with Defendant Number 59. (See Declaration of
  Virgilio Gigante in Support of Motion for Entry of Final Default Judgment Against Defendants
  (“Gigante Decl. in Support of FDJ”) ¶ 1, n.1, filed herewith.) Plaintiffs have filed a Motion for
  an Extension of Time to File Motion for Default Final Judgment or Notice of Joint Liability as to
  these Defendants [ECF No. 40], which is currently pending before the Court. (Id.) Additionally,
  Defendant Number 116 has been voluntarily dismissed from this action [ECF No. 29]. (Id.)
  Accordingly, Plaintiffs’ Motion only seeks judgment against the remaining Defendants identified
  on Schedule “A” hereto. (Id.)
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 2 of 24




  trademark infringement. Defendants are in default, and the prerequisites for a default judgment
  have been met. As relief, Plaintiffs seek default judgment finding Defendants liable on all
  counts of Plaintiffs’ Amended Complaint. 2 Plaintiffs pray such judgment includes the entry of a
  permanent injunction and an award of statutory damages to Plaintiffs for Defendants’ willful
  counterfeiting pursuant to 15 U.S.C. § 1117(c) and cybersquatting pursuant to 15 U.S.C. §
  1117(d). Plaintiffs also request the Court order the listings and associated images of goods
  bearing counterfeits and/or infringements of Plaintiffs’ trademarks used by Defendants be
  permanently removed and the goods of each Defendant bearing one or more of Plaintiffs’
  trademarks held by the marketplace platforms be surrendered to Plaintiffs to ensure the
  associated e-commerce marketplace stores, and websites may no longer be used as a means for
  selling goods bearing counterfeits and infringements of Plaintiffs’ trademarks and infringing
  upon Plaintiffs’ rights. Plaintiffs further request the Court cancel, or at Plaintiffs’ election,
  transfer the domain names at issue to Plaintiffs to ensure the associated websites may no longer
  be used as a means for selling goods bearing counterfeits and infringements of Plaintiffs’
  trademarks and infringing upon Plaintiffs’ rights.

  II.     STATEMENT OF FACTS

          A.      Plaintiffs’ Rights.

          Plaintiffs own all rights in and to the federally registered trademarks listed in Paragraph 4
  and Schedule “B” (the “adidas Marks”) of the Declaration of Mia Nidia Gutierrez in Support of
  Plaintiffs’ Ex Parte Application for Entry of Temporary Restraining Order, Preliminary
  Injunction, and Order Restraining Transfer of Assets 3 (“Gutierrez Decl. in Support of TRO”),
  which are used in connection with the manufacture and distribution of quality goods in the
  categories identified therein. (See Gutierrez Decl. in Support of TRO [ECF No. 6-2] ¶¶ 4-5.)
          The adidas Marks are symbols of Plaintiffs’ quality, reputations, and goodwill and have
  never been abandoned. (See Gutierrez Decl. in Support of TRO ¶¶ 6-11.) Moreover, Plaintiffs


  2
    Plaintiffs are not requesting the Court award damages against Defendants jointly and severally;
  therefore, there is no possibility of inconsistent liability.
  3
    Plaintiffs’ Ex Parte Application for Entry of Temporary Restraining Order, Preliminary
  Injunction, and Order Restraining Transfer of Assets (“Application for TRO”) together with
  supporting declarations and exhibits [ECF No. 6] are incorporated herein by reference.

                                                     2
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 3 of 24




  have expended substantial time, money, and other resources developing, advertising, and
  otherwise promoting their trademarks. (Id. ¶ 8.) Accordingly, the adidas Marks all qualify as
  famous marks as the term is used in 15 U.S.C. § 1125(c)(1).
         Furthermore, Plaintiffs have extensively used, advertised, and promoted the adidas Marks
  in the United States in association with quality products, and have carefully monitored and
  policed the use of the trademarks. (See Gutierrez Decl. in Support of TRO ¶¶ 6-11.) As a result,
  members of the consuming public readily identify products bearing the adidas Marks as being
  quality merchandise sponsored and approved by Plaintiffs, and the adidas Marks have achieved
  secondary meaning as identifiers of quality products.

         B.      Defendants’ Infringing Acts.

         As alleged by Plaintiffs, admitted by default, and established by the evidence submitted
  herewith, Defendants operate and control the Internet based e-commerce stores established via
  third-party marketplace platforms under their seller identification names and/or commercial
  Internet websites operating under the domain names set forth on Schedule “A” hereto (the
  “Seller IDs and Subject Domain Names”). As such, Defendants are the active, conscious, and
  dominant forces behind the promotion, advertisement, distribution, offering for sale or sale of
  goods bearing counterfeit and infringing trademarks which are exact copies of one or more of the
  adidas Marks (the “Counterfeit Goods”). (See Am. Compl. ¶¶ 10-17, 27; see also Gutierrez Decl.
  in Support of TRO ¶¶ 16-17; Declaration of Kathleen Burns in Support of Plaintiffs’ Application
  for TRO (“Burns Decl. in Support of TRO”) [ECF No. 6-4] ¶ 4; Declaration of Virgilio Gigante
  in Support of Application for TRO (“Gigante Decl. in Support of TRO”) [ECF No. 6-3] ¶ 2.)
         Further, as admitted by Defendants through default, at all times relevant, Defendants
  have had full knowledge of Plaintiffs’ ownership of the adidas Marks, including their exclusive
  rights to use and license such intellectual property and the goodwill associated therewith. (Am.
  Compl. ¶ 32.) Defendants do not have, nor have they ever had, the right or authority to use the
  adidas Marks for any purpose. (See Gutierrez Decl. in Support of TRO ¶¶ 13, 16.) However,
  despite their known lack of authority to do so, Defendants have engaged in the activity of
  promoting, and otherwise advertising, selling, offering for sale, and distributing their Counterfeit
  Goods via their respective Seller IDs and Subject Domain Names. (See Am. Compl. ¶ 27; see
  also Gutierrez Decl. in Support of TRO ¶¶ 13-17; Burns Decl. in Support of TRO ¶ 4; Gigante
  Decl. in Support of TRO ¶ 2; see also relevant web page captures from Defendants’ Internet

                                                   3
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 4 of 24




  based e-commerce stores, and commercial Internet websites operating under the Seller IDs and
  Subject Domain Names displaying Plaintiffs’ branded items offered for sale attached as Comp.
  Ex. “1” to the Burns Decl. in Support of TRO [ECF No. Nos. 6-5 through 6-10].)
         Plaintiffs’ evidence, obtained as a result of their investigation of Defendants, clearly
  demonstrates Defendants are engaged in the fraudulent promotion, advertisement, distribution,
  offering for sale, and/or sale of goods bearing counterfeits of the adidas Marks. Plaintiffs’
  counsel retained Invisible Inc, a licensed private investigation firm, to investigate the promotion
  and sale of counterfeit and infringing adidas branded products by Defendants and to obtain the
  available payment account data for receipt of funds paid to Defendants for the sale of counterfeit
  adidas branded merchandise through the Seller IDs and Subject Domain Names. (Gutierrez Decl.
  in Support of TRO ¶ 14; Burns Decl. in Support of TRO ¶ 3; Gigante Decl. in Support of TRO ¶
  2.) Invisible Inc accessed each of the e-commerce stores, and commercial websites operating
  under Defendants’ Seller IDs and Subject Domain Names, placed an order from each of the
  Seller IDs and Subject Domain Names for the purchase of various products – all bearing
  counterfeits of at least one of the adidas Marks 4– and requested each product to be shipped to its
  addresses in the Southern District of Florida. (See Burns Decl. in Support of TRO ¶ 4 and
  Comp. Ex. “1” thereto.) Each order was processed entirely online, and following the submission
  of each order, Invisible Inc finalized payment 5 for the products ordered via Defendants’




  4
   Some Defendants blurred-out and/or physically altered images of Plaintiffs’ Marks on the
  products being offered for sale via their respective e-commerce stores. (See Burns Decl. in
  Support of TRO ¶ 4, n.1.) Upon receipt of the items purchased from these Defendants, Invisible
  visually inspected the items and verified that each item did in fact bear one or more of the adidas
  Marks in their entirety. (See id.) Photographs showing the items Invisible received bearing the
  adidas Marks in their entirety were sent Plaintiffs’ representative for review and are included in
  Comp. Ex. “1” to the Declaration of Kathleen Burns. (See id.)
  5
      Invisible was instructed not to transmit the funds to finalize the sale for the orders from some
  of the Defendants so as to avoid adding money to Defendants’ coffers. (See Burns Decl. in
  Support of TRO ¶ 4 n.2; Gaffigan Decl. in Support of TRO ¶ 2, n.1.)

                                                   4
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 5 of 24




  respective payment accounts and/or payee, 6 as identified on Schedule “A” hereto. 7 (See id.) At
  the conclusion of the process, the detailed web page captures and images of products ordered via
  each Defendants’ Seller IDs and Subject Domain Names, together with photographs of some of
  the products received, were sent to Plaintiffs’ representative for inspection. (See Burns Decl. in
  Support of TRO ¶ 4; Gigante Decl. in Support of TRO ¶ 2; Gutierrez Decl. in Support of TRO ¶
  15.)
         Plaintiffs’ representative, who is trained to identify the distinctions between genuine
  versions of Plaintiffs’ branded merchandise and counterfeit copies of the same, reviewed and
  visually inspected the adidas-branded goods purchased by Invisible Inc via each of the Seller IDs
  and Subject Domain Names by reviewing the e-commerce stores, and commercial websites
  operating under the Seller IDs and Subject Domain Names, or the detailed web page captures

  6
      Defendant Numbers 1-4 operate via the non-party Internet marketplace platform,
  Amazon.com. Amazon.com is an e-commerce marketplace that allows Defendants to conduct
  their commercial transactions privately via Amazon’s payment processing and retention service,
  Amazon Payments, Inc. As such, Defendants’ payment information is not publicly disclosed.
  (See Gaffigan Decl. ¶ 5; Burns Decl. in Support of TRO ¶ 4 n.3.)
     Defendant Numbers 5-41 operate via the non-party Internet marketplace platform,
  DHgate.com, and have their payments processed on their behalf via DHgate.com’s third-party
  payment platform, DHpay.com. (See Gigante Decl. in Support of TRO ¶ 6; Burns Decl. in
  Support of TRO ¶ 4, n.3.) The DHgate.com and DHpay.com platforms are operated by the
  Dunhuang Group, who utilizes Camel FinTech Inc to process transactions and deal with refunds
  and chargebacks on behalf of DHgate.com to its customers. (See Gigante Decl. in Support of
  TRO ¶ 6.)

      Defendant Numbers 43-60 operate via the non-party e-commerce marketplace platform
  Joom.com, which is operated by SIA Joom. “Joom USA Inc” was identified as the PayPal payee
  for the orders from Defendant Numbers 43-60, which is the aggregate PayPal account for
  purchases made via Joom.com. (See Gigante Decl. in Support of TRO ¶ 7; Burns Decl. in
  Support of TRO ¶ 4, n.3.)
      Defendant Numbers 61-92 operate via the non-party e-commerce marketplace platform,
  Wish.com (“Wish”), which is operated by ContextLogic Inc. (“ContextLogic”). The payee for
  the orders placed from Defendants 61-92’s Wish.com Seller IDs identifies “PayPal *Wish,”
  which is the aggregate PayPal account for purchases made via Wish.com. (See Gigante Decl. in
  Support of TRO ¶ 8; Burns Decl. in Support of TRO ¶ 4 n.3.)
     Defendant Numbers 93-119 use money transfer and retention services with PayPal. (See
  Gaffigan Decl. ¶ 9; Burns Decl. in Support of TRO ¶ 4 n.4.)
  7
    Additional contact email addresses for Defendants are also identified on Schedule “A” hereto.
  (See Burns Decl. in Support of TRO ¶ 4 n.4; Gaffigan Decl. ¶ 3.)


                                                   5
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 6 of 24




  and images of the products bearing the adidas Marks, together with photographs of certain
  received goods, and determined the products were non-genuine, unauthorized versions of
  Plaintiffs’ goods. (See Gutierrez Decl. in Support of TRO ¶¶ 16-17.)

         C.      Procedural Background

         On June 11, 2020, Plaintiffs filed their Complaint and on July 7, 2020 their Amended
  Complaint for Damages and Injunctive Relief against Defendants. On June 12, 2020, Plaintiffs
  filed their Application for TRO [ECF No. 6]. On June 16, 2020, this Court entered a Sealed
  Order Granting Plaintiffs’ Ex Parte Temporary Restraining Order, [ECF No. 9], and
  subsequently converted the temporary restraining order into a preliminary injunction on July 14,
  2020, [ECF No. 31]. The Temporary Restraining Order and Preliminary Injunction required,
  inter alia, Amazon Payments, Inc. (“Amazon”), Dunhuang Group which operates the
  DHgate.com and DHPay.com platforms, Camel FinTech Inc., SIA Joom, which operates the
  Joom.com platform (“Joom”), ContextLogic, Inc., which operates the Wish.com website
  (“ContextLogic”) and PayPal, Inc. (“PayPal”), and their related companies and affiliates to
  identify and restrain all funds in Defendants’ associated payment accounts, and divert those
  funds to a holding account for the trust of the Court. Subsequently, Plaintiffs’ counsel received
  notice from the applicable financial institutions that they complied with the requirements of the
  Court’s Order and restrained Defendants’ funds. (See Gigante Decl. in Support of FDJ ¶ 2, filed
  herewith.)
         On June 12, 2020, Plaintiffs filed their Ex Parte Motion for Order Authorizing Alternate
  Service of Process on Defendants, [ECF No. 7], 8 which the Court granted on June 16, 2020 [ECF
  No. 10], authorizing Plaintiffs to serve the summonses, Amended Complaint, and all subsequent
  filings in this matter upon Defendants via electronic mail (“e-mail”) or via website posting on
  Plaintiffs’ serving notice website. Pursuant to the Court’s Order, Plaintiffs served Defendants
  with their respective Summons and a copy of the Amended Complaint via e-mail and website
  posting on July 7, 2020. (See Gigante Decl. in Support of FDJ ¶ 4; Proof of Service [ECF No.
  28].) The time allowed for Defendants to respond to the Amended Complaint has expired.
  (Gigante Decl. in Support of FDJ ¶ 5.) Defendants have not been granted any extension of time


  8
   Plaintiffs’ Ex Parte Motion for Alternate Service, together with supporting declaration and
  exhibit, are incorporated herein by reference.

                                                  6
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 7 of 24




  to respond, nor have they served or filed an Answer or other formal response. (Id. at ¶ 6.) To
  Plaintiffs’ knowledge, none of the Defendants are infants or incompetent persons, and, upon
  information and belief, the Servicemembers Civil Relief Act does not apply. (Id. at ¶ 7.)
         On August 5, 2020, Plaintiffs filed their Request for Clerk’s Entry of Default [ECF No.
  32] as to certain Defendants, and the Clerk subsequently entered Default as to those Defendants
  for failure to appear, plead, or otherwise defend pursuant to Rule 55(a) of the Federal Rules of
  Civil Procedure [ECF No. 33, 37]. On September 23, 2020, the Court entered an Order directing
  the Clerk of the Court to enter Default against remaining Defendants [ECF No. 38], and the
  Clerk entered Default as to the remaining Defendants on September 24, 2020 [ECF No. 39]
  Plaintiffs now move the Court to grant Final Default Judgment against Defendants, and submits
  this Motion for Entry of Final Default Judgment in compliance with the Court’s September 23,
  2020 Order requiring the same [ECF No. 38].

  III.   ARGUMENT

         A.      Default Judgment Should be Entered Against Defendants.

         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
  and 1338. Personal jurisdiction over Defendants and venue in this district are proper under 28
  U.S.C. § 1391 as Defendants direct business activities toward consumers within this district and
  cause harm to Plaintiffs’ businesses through the Internet based e-commerce stores, and
  commercial Internet website operating under the Seller IDs and Subject Domain Names. (See
  Am. Compl. ¶¶ 1-3, 10, 13, 27.)

                 1.      Default Judgment is Proper.

         A court may order a default judgment pursuant to Fed. R. Civ. P. 55(b)(2) following the
  entry of default by the court clerk under Rule 55(a). See FED. R. CIV. P. 55. Upon entry of default
  by the clerk, the well-pled factual allegations of a plaintiff’s amended complaint, other than those
  related to damages, will be taken as true. PetMed Express, Inc. v. Medpets.com, 336 F.Supp.2d
  1213, 1217 (S.D. Fla. 2004) (citing Buchanan v. Bowman, 820 F.2d 359 (11th Cir. 1987)). In
  this case, the Amended Complaint, pleadings, and declaration filed in support of Plaintiffs’
  Motion for Entry of Final Default Judgment clearly demonstrate that default judgment pursuant
  to Rule 55 of the Federal Rules of Civil Procedure should be entered against Defendants.


                                                   7
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 8 of 24




                 2.      Factual Allegations Establish Defendants’ Liability.

         Title 15 U.S.C. § 1114 provides liability for trademark infringement if, without the
  consent of the registrant, a defendant uses “in commerce any reproduction, counterfeit, copy, or
  colorable imitation of a registered mark: which is likely to cause confusion, or to cause mistake,
  or to deceive.” In order to prevail on their trademark infringement claim under Section 32 of the
  Lanham Act, Plaintiffs must demonstrate (1) they had prior rights to the mark at issue and (2)
  Defendants had adopted a mark or name that was the same, or confusingly similar to its mark,
  such that consumers were likely to confuse the two. See Planetary Motion, Inc. v. Techsplosion,
  Inc., 261 F.3d 1188, 1193 (11th Cir. 2001) (citing Lone Star Steakhouse & Saloon, Inc. v.
  Longhorn Steaks, Inc., 106 F.3d 355, 360 (11th Cir. 1997)).
         To prevail on a claim of false designation of origin under Section 43(a) of the Lanham
  Act, Plaintiffs must prove that Defendants used in commerce, in connection with any goods or
  services, any word, term, name, symbol or device, or any combination thereof, or any false
  designation of origin, which is likely to deceive as to the affiliation, connection, or association of
  Defendants with Plaintiffs, or as to the origin, sponsorship, or approval, of Defendants’ goods by
  Plaintiffs. 15 U.S.C. § 1125(a)(1). As with trademark infringement claims, the test for liability
  for false designation of origin under Section 43(a) is also “whether the public is likely to be
  deceived or confused by the similarity of the marks at issue.” Two Pesos, Inc. v. Taco Cabana,
  Inc., 505 U.S. 763, 780, 112 S.Ct. 2753, 2763 (1992).
         Plaintiffs’ Amended Complaint also sets forth a cause of action for cybersquatting
  pursuant to the Anticybersquatting Consumer Protection Act (“ACPA”) 15 U.S.C. § 1125(d). To
  prevail under 15 U.S.C. § 1125(d), Plaintiffs must demonstrate that “(1) its mark is distinctive or
  famous and entitled to protection; (2) the defendant’s domain name is identical or confusingly
  similar to the plaintiff’s mark; and (3) the defendant registered or used the domain name with a
  bad faith intent to profit.” Bavaro Palace, S.A. v. Vacation Tours, Inc., 203 Fed.Appx. 252, 256,
  2006 WL 2847233, at *3 (11th Cir. 2006). See 15 U.S.C. § 1125(d).
         Whether a defendant’s use of a plaintiff’s trademarks creates a likelihood of confusion
  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis
  of unfair competition under the common law of Florida. See Planetary Motion, 261 F.3d at 1193
  n.4 (“Courts may use an analysis of federal infringement claims as a ‘measuring stick’ in
  evaluating the merits of state law claims.’). Further, the test to determine trademark

                                                    8
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 9 of 24




  infringement liability under Florida common law is the same as the likelihood of consumer
  confusion test outlined in § 32(a) of the Lanham Act. See PetMed Express, Inc., 336 F. Supp. 2d
  at 1217-18.
         The well-pled factual allegations of Plaintiffs’ Amended Complaint, including
  specifically those pled in Paragraphs 10-17, 27-36, 51-54, 58-61, 64-68, 66-70, 73-75, and 78-80
  [ECF No. 15], properly allege the elements for each of the above claims. Moreover, the factual
  allegations in Plaintiffs’ Amended Complaint, substantiated by the evidence submitted herewith,
  conclusively establish Defendants’ liability under each of the claims asserted in the Amended
  Complaint. (See Gutierrez Decl. in Support of TRO ¶¶ 13-16; Burns Decl. in Support of TRO ¶
  4.) Accordingly, Default Judgment pursuant to Rule 55 of the Federal Rules of Civil Procedure
  should be entered against Defendants.

         B.      Plaintiffs’ Requested Relief Should be Granted.

                 1.      Entry of a Permanent Injunction is Appropriate.

         Pursuant to the Lanham Act, a district court is authorized to issue an injunction
  “according to the principles of equity and upon such terms as the court may deem reasonable,” to
  prevent violations of trademark law. 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the
  remedy of choice for trademark and unfair competition cases, since there is no adequate remedy
  at law for the injury caused by a defendant’s continuing infringement.” Burger King Corp. v.
  Agad, 911 F. Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v.
  Sandlin, 846 F.2d 1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting,
  injunctive relief is available. See e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23.
  Defendants’ failure to respond or otherwise appear in this action makes it difficult for Plaintiffs
  to prevent further infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d
  1096, 1103 (N.D. Cal. 2003) (“[D]efendant’s lack of participation in this litigation has given the
  court no assurance that defendant’s infringing activity will cease. Therefore, plaintiff is entitled
  to permanent injunctive relief.”) Pursuant to 15 U.S.C. § 1116, this Court should permanently
  enjoin Defendants from continuing to infringe any of Plaintiffs’ intellectual property rights,
  including the adidas Marks.
         Permanent injunctive relief is appropriate where a plaintiff demonstrates (1) it has
  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship


                                                    9
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 10 of 24




   favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,
   Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). As demonstrated herein, and based
   upon the issuance of the temporary restraining order and preliminary injunction entered in this
   matter, Plaintiffs have clearly carried their burden on each of the four factors, warranting
   permanent injunctive relief, because Defendants have unlawfully used Plaintiffs’ trademarks and
   associated goodwill to make a profit. Accordingly, permanent injunctive relief is appropriate.
          Defendants’ actions merit permanent injunctive relief, not only to protect Plaintiffs’
   reputations, but also to protect consumers from being deceived as to the quality and source of
   products bearing Plaintiffs’ trademarks. The facts alleged in Plaintiffs’ Amended Complaint,
   substantiated by the evidence submitted herewith, shows Defendants are “continuously
   infringing and inducing others to infringe” the adidas Marks by using them to advertise, promote,
   and sell goods bearing marks which are identical or altered to be identical to the adidas Marks.
   (See Am. Compl. ¶ 52; see also Gutierrez Decl. in Support of TRO ¶¶ 13-16; Burns Decl. in
   Support of TRO ¶ 4; see generally Defendants’ Seller IDs and Subject Domain Names attached
   as Comp. Ex. 1 to the Burns Decl. in support of TRO.)
          Plaintiffs are clearly suffering, and will continue to suffer, irreparable injury if
   Defendants’ infringing activities are not permanently enjoined. (Gutierrez Decl. in Support of
   TRO ¶ 21.) In trademark cases, “a sufficiently strong showing of likelihood of confusion . . .
   may by itself constitute a showing of a substantial threat of irreparable harm.” McDonald’s Corp.
   v. Robertson, 147 F.3d 1301, 1306 (11th Cir.1998); see also Levi Strauss & Co. v. Sunrise Int’l
   Trading Inc., 51 F.3d 982, 986 (11th Cir.1995) (“There is no doubt that the continued sale of
   thousands of pairs of counterfeit jeans would damage LS & Co.’s business reputation and might
   decrease its legitimate sales.”). In any event, Plaintiffs’ Amended Complaint alleges that
   Defendants’ unlawful actions have caused Plaintiffs irreparable injury, and will continue to do so
   if Defendants are not permanently enjoined. (Am. Compl. ¶ 48.) Defendants have defaulted
   upon Plaintiffs’ factual allegations in that respect.
          Additionally, Plaintiffs have no adequate remedy at law so long as Defendants continue
   to use the adidas Marks in connection with the operation of the Internet based e-commerce
   stores, and websites under the Seller IDs and Subject Domain Names because Plaintiffs will have
   no control of the quality of what appear to be their products in the marketplace. An award of
   money damages alone will not cure the injury to Plaintiffs’ reputations and goodwill which will


                                                     10
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 11 of 24




   result if Defendants’ infringing and counterfeiting actions are allowed to continue. Moreover, it
   can hardly be said that Defendants face hardship in refraining from their willful infringement of
   Plaintiffs’ trademarks, whereas Plaintiffs face hardship from loss of sales and their inability to
   control their reputations. In reality, Defendants have no cognizable hardship, as they will be
   prohibited from selling counterfeit goods, which is an illegal act to begin with. Finally, the public
   has an interest in the issuance of a permanent injunction against Defendants in order to prevent
   consumers from being misled by Defendants’ products. See Chanel, Inc. v. besumart.com, 240
   F. Supp. 3d 1283, 1291 (S.D. Fla. 2016) ("[A]n injunction to enjoin infringing behavior serves
   the public interest in protecting consumers from such behavior." (alteration added) (citation
   omitted)); BellSouth Adver. & and Publ’g. Corp. v. Real Color Pages, Inc., 792 F. Supp. 775,
   785 (M.D. Fla. 1991) (holding “[i]n a trademark infringement or unfair competition case, a third
   party, the consuming public is present and its interests are paramount.”) Ultimately, the
   permanent injunction will prevent consumer confusion and deception in the marketplace, and
   will protect Plaintiffs’ property interest in the adidas Marks, which are the touchstones of
   trademark law.
          Furthermore, as admitted by Defendants through default, (i) the Seller IDs and Subject
   Domain Names, and associated payment accounts are essential components of Defendants’
   online activities, and (ii) the Seller IDs and Subject Domain Names themselves are one of the
   means by which Defendants further their counterfeiting and infringement scheme and cause
   harm to Plaintiffs. (See Am. Compl. ¶ 17.) Therefore, in order to effectuate the injunction as a
   practical matter, the Subject Domain Names should be ordered transferred by Defendants, their
   registrar, and/or registry, to Plaintiffs’ control where they may be disabled from further use as a
   platform for the sale of counterfeit goods. Additionally, all listings and associated images of
   goods bearing counterfeits and/or infringements of the adidas Marks via the e-commerce
   marketplace stores operating under the Seller IDs, including but not limited to the listings and
   associated images corresponding to the Amazon Standard Identification Numbers (“ASINs”) 9


   9
     An ASIN is a unique 10-digit alphanumeric identifier Amazon assigns to each product. The
   ASIN for the Plaintiffs’ branded product at issue was obtained either from the Product
   Information / Description segments or the URLs of the infringing items, all of which are
   identified on Schedule “A” hereto. (See Burns Decl. in Support of TRO in Support of TRO at n.6
   and Schedule “A” thereto.) Sellers can create a variational relationship between products in
   regards to name, size/count, color, style, scent, etc. When doing so, the ASIN identified in the

                                                    11
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 12 of 24




   identified on Schedule “A” hereto, and any other alias seller identification names being used
   and/or controlled by Defendants to promote, offer for sale, and/or sell goods bearing and/or using
   counterfeits and/or infringements of the adidas Marks, should be permanently removed by the
   Internet marketplace website and operator and/or administrator. Moreover, the goods of each
   Defendant bearing one or more of the adidas Marks that are in the inventory, possession, custody
   or control of the Internet marketplace website operators and/or administrators, should be
   surrendered to Plaintiffs. Absent the transfer of the Subject Domain Names and the removal of
   the listings and images of goods bearing counterfeits and/or infringements of the adidas Marks,
   Defendants will remain free to continue infringing Plaintiffs’ trademarks with impunity, will
   continue to benefit from the Internet traffic to those websites, and e-commerce stores built
   through the unlawful use of Plaintiffs’ trademarks, and will continue to defraud the public by
   their illegal activities. Further, the surrender of the counterfeit merchandise bearing the adidas
   Marks from Internet marketplace websites would permanently remove these counterfeit goods
   from the stream of commerce to further protect the public from being defrauded by Defendants’
   worthless items.
          The Court’s powers of equity are sufficiently broad to compel measures necessary to
   enforce an injunction against infringement. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of
   Educ., 402 U.S. 1, 15, 91 S. Ct. 1267, 1276 (1971) (“Once a right and a violation have been
   shown, the scope of a district court’s equitable powers to remedy past wrongs is broad, for. . . the
   essence of equity jurisdiction has been the power of the Chancellor to do equity and to mould
   each decree to the necessities of the particular case.”); United States v. Bausch & Lomb Optical
   Co., 321 U.S. 707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme
   by prohibition of the use of admittedly valid parts of an invalid whole.”). District courts are
   expressly authorized to order the transfer or surrender of domain names in an in rem action
   against a domain name. See 15 U.S.C. §§ 1125(d)(1)(C), (d)(2). However, the remedy is by no
   means limited to that context. See, e.g., Philip Morris USA v. Otamedia, Ltd., 331 F. Supp. 2d
   228, 230-31 (S.D.N.Y. 2004) (Yesmoke.com domain name transferred to plaintiff despite the
   fact that plaintiff did not own a trademark in the term “Yesmoke” and noting that 15 U.S.C. §
   1125 “neither states nor implies that an in rem action against the domain name constitutes the


   Product Information / Description segments represents the core product and a different ASIN
   may be assigned based on variations thereof, as identified in the URLs. (See id.)

                                                    12
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 13 of 24




   exclusive remedy for a plaintiff aggrieved by trademark violations in cyberspace.”); Ford Motor
   Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D. Mich 2006) (defendants ordered to disclose all
   other domain registrations held by them and to transfer registration of a particular domain name
   to Plaintiffs in part under authority of 15 U.S.C. § 1116(a)). This Court, and others, have not
   hesitated to order the transfer of domain names when faced with factual scenarios similar to the
   one herein. 10
           Defendants have created an Internet-based counterfeiting and infringement scheme and
   are profiting from the deliberate misappropriation of Plaintiffs’ rights. Accordingly, the Court
   should permanently prohibit Defendants from conducting their unlawful activities and eliminate
   the means by which Defendants conduct their unlawful activities by transferring the subject
   domain names and by requiring their listings and associated images be removed to further
   prevent them from being used for the sale of counterfeit goods. 11


   10
     See e.g., Chanel, Inc. v. 7creplicachanel.com, Case No. 20-cv-60309-RAR (S.D. Fla. Apr. 6,
   2020) (awarding transfer of domain names at issue as part of grant of permanent injunction);
   Goyard St-Honore v. goyard.org.uk, Case No. 19-cv-62926-RAR (S.D. Fla. Feb. 24, 2020) (same);
   Louis Vuitton Malletier v. Individuals, P’ships, and Unincorporated Ass’ns, Case No. 19-cv-
   61015-RAR (S.D. Fla. Aug. 22, 2019) (same); adidas AG v. The Individuals, P’ships, and
   Unincorporated Ass’ns, Case No. 19-cv-61180-RAR (S.D. Fla. Sept. 23, 2019) (same); adidas
   AG v. adidascitycup.com, Case No. 19-cv-61353-RAR (S.D. Fla. Aug. 14, 2019) (same);
   Chanel, Inc. v. fashionbestchanel.com, Case No. 19-cv-60991-RAR (S.D. Fla. June 29, 2019)
   (same). See also Richemont Int’l SA v. swisscartier.cn, No. 18-60662-Civ, 2018 U.S. Dist.
   LEXIS 221656 (S.D. Fla. Nov. 15, 2018) (Scola, R.) (same); adidas AG v. 2017nmdshoes.us,
   No. 18-cv-61176, 2018 U.S. Dist. LEXIS 216790 (S.D. Fla. July 31, 2018) (Bloom, B.) (same);
   Cartier Int’l A.G. v. replicapaneraiwatches.cn, No. 17-cv-62401, 2018 U.S. Dist. LEXIS 188943
   (S.D. Fla. Apr. 2, 2018) (Moore, K.) (same); Under Armour, Inc. v. 51nfljersey.com, No. 13–
   62809–CIV, 2014 U.S. Dist. LEXIS 56475 (S.D. Fla. Apr. 23, 2014) (Rosenbaum, J.) (same).
   Accord Gucci Am., Inc. v. The Individuals, P’ships, and Unincorporated Ass’ns Identified on
   Schedule “A”, Case No. 20-cv-60397-WPD (S.D. Fla. July 8, 2020) (same); adidas AG v. The
   Individuals, P’ships, and Unincorporated Ass’ns, 19-cv-63109-RKA (Mar. 31, 2020) (same);
   Chanel, Inc. v. aozhu9284, Case No. 19-cv-63068-KMW (S.D. Fla. Feb. 24, 2020) (same).
   11
      See e.g., Fendi S.R.L. v. Joe Bag, No. 19-cv-61356-RAR, 2019 U.S. Dist. LEXIS 169132
   (S.D. Fla. Aug. 28, 2019) (order requiring, inter alia, Internet marketplace website operators
   permanently remove all listings and associated images of the products bearing counterfeits
   and/or infringements of plaintiff’s trademarks and cease fulfillment of and sequester all goods in
   its inventory, possession, custody, or control that bear one or more of the plaintiff’s trademarks
   at issue and surrender the same to plaintiff); adidas AG v. The Individuals, P’ships, and
   Unincorporated Ass’ns, Case No. 19-cv-61180-RAR (S.D. Fla. Sept. 23, 2019) (Order requiring,
   inter alia, Internet marketplace website operators permanently remove all listings and associated
   images of goods bearing counterfeits and/or infringements of plaintiff’s trademarks via

                                                   13
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 14 of 24




                  2.      Damages as to Count I for Trademark Counterfeiting and
                          Infringement.

          In a case involving the use of counterfeit marks in connection with a sale, offering for
   sale, or distribution of goods, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of
   statutory damages at any time before final judgment is rendered in the sum of not less than
   $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good. 15 U.S.C. §
   1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful, it
   may impose damages above the maximum limit up to $2,000,000.00 per counterfeit mark per
   type of good. 15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiffs elect to recover
   an award of statutory damages as to Count I of the Amended Complaint.
          The Court has wide discretion to set an amount of statutory damages. PetMed Express,
   Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc., 902
   F.2d 829, 852 (11th Cir. 1990). Indeed, an award of statutory damages is an appropriate remedy,
   despite a plaintiff’s inability to provide actual damages caused by a defendant’s infringement.
   Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A] successful plaintiff
   in a trademark infringement case is entitled to recover enhanced statutory damages even where
   its actual damages are nominal or non-existent.”). Congress enacted a statutory damages remedy
   in trademark counterfeiting cases because evidence of a defendant’s profits in such cases is
   almost impossible to ascertain. See, e.g., S. REP. NO. 104-177, pt. V(7) (1995) (discussing
   purposes of Lanham Act statutory damages.) See also PetMed Express, Inc., 336 F. Supp. 2d at

   defendants’ e-commerce stores); Louis Vuitton Malletier v. Individuals, P’ships, and
   Unincorporated Ass’ns, Case No 19-cv-61015-RAR (S.D. Fla. Aug. 22, 2019) (same);
   Abercrombie & Fitch Trading Co., v. artemis gesdy, Case No. 19-cv-60287-RAR (S.D. Fla. July,
   9, 2019) (same); Fendi, S.r.l. v. socjmkfn, Case No. 18-cv-63101-RAR (S.D. Fla. May 20, 2019)
   (order requiring, inter alia, Internet marketplace website operators permanently remove all
   listings and associated images of the products bearing counterfeits and/or infringements of
   plaintiff’s trademarks and cease fulfillment of and sequester all goods in its inventory,
   possession, custody, or control that bear one or more of the plaintiff’s trademarks at issue and
   surrender the same to plaintiff). See also Malletier v. Individuals, P’ship, No. 19-cv-61021-
   MGC, 2019 U.S. Dist. LEXIS 225874 (S.D. Fla. Dec. 12, 2019) (same). Accord Gucci Am., Inc.
   v. The Individuals, P’ships, and Unincorporated Ass’ns Identified on Schedule “A”, Case No.
   20-cv-60397-WPD (S.D. Fla. July 8, 2020) (same); adidas AG v. The Individuals, P’ships, and
   Unincorporated Ass’ns, 19-cv-63109-RKA (Mar. 31, 2020) (same); Chanel, Inc. v. aozhu9284,
   Case No. 19-cv-63068-KMW (S.D. Fla. Feb. 24, 2020) (same); MPL Communications Limited
   v. 1230h0h Store, Case No. 19-cv-62891-BB (S.D. Fla. Feb. 12, 2020) (same).


                                                    14
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 15 of 24




   1220 (statutory damages are “especially appropriate in default judgment cases due to infringer
   nondisclosure”). This case is no exception.
           A defendant’s intent can be of probative value for establishing willfulness, triggering an
   enhanced statutory award. PetMed Express, Inc., 336 F. Supp. 2d at 1220. A defendant is
   deemed to have acted willfully where “the infringer acted with actual knowledge or reckless
   disregard” to a plaintiff’s intellectual property rights. See Arista Records, Inc. v. Beker Enter.,
   Inc., 298 F. Supp. 2d 1310, 1312 (S.D. Fla. 2003). Willfulness may also be inferred from the
   defendant’s default. See PetMed Express, Inc., 336 F. Supp. 2d at 1217 (upon default, well
   plead allegations taken as true). In either case, a defendant is deemed to have the requisite
   knowledge that its acts constitute an infringement.
           The adidas Marks are renowned worldwide as identifiers of quality merchandise, and the
   fact that Defendants offered for sale and sold goods using marks which are identical or altered to
   be identical to such strong marks shows their desire and purpose to trade upon Plaintiffs’
   goodwill. Indeed, in a case of clear-cut copying such as this, it is appropriate to infer that
   Defendants intended to cause confusion and benefit from Plaintiffs’ reputations, to Plaintiffs’
   detriment. See PetMed Express, Inc., 336 F. Supp. 2d at 1220 (court infers intent to confuse
   consumers into believing affiliation from Defendants’ use of such a mark that was confusingly
   similar). Moreover, in this district, it has been held that when an alleged infringer adopts a mark
   “with the intent of obtaining benefit from the plaintiff’s business reputation, ‘this fact alone may
   be sufficient to justify the inference that there is confusing similarity.’” Turner Greenberg
   Assocs., 320 F. Supp. 2d 1317, 1333 (S.D. Fla. 2004) (citing Carnival Corp. v. Seaescape Casino
   Cruises, Inc., 74 F. Supp. 2d 1261, 1268 (S.D. Fla. 1999)).
           Here, the evidence clearly establishes Defendants intentionally copied one or more of the
   adidas Marks for the purpose of deriving the benefit of Plaintiffs’ world-famous reputations. In
   addition, Defendants defaulted on Plaintiffs’ allegations of willfulness. (Am. Compl. ¶ 34.) See
   Arista Records, Inc. 298 F. Supp. 2d at 1313 (finding a Court may infer willfulness from the
   defendants' default.) As such, this Court should award a significant amount of statutory damages
   under the Lanham Act to ensure Defendants do not continue their intentional and willful
   counterfeiting activities.
           The evidence in this case demonstrates that each Defendant promoted, distributed,
   advertised, offered for sale, and/or sold at least one type of good bearing marks which were in


                                                    15
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 16 of 24




   fact counterfeits of at least one of the adidas Marks. (See Am. Compl. ¶¶ 27, 52; see also
   Gutierrez Decl. in Support of TRO ¶ 17; Burns Decl. in Support of TRO ¶ 4 and Comp. Ex. 1.)
   And, as noted above, based upon the evidence Plaintiffs have presented, it is reasonable to infer
   Defendant’s infringement was willful. Based on the above considerations, Plaintiffs respectfully
   suggest the Court award statutory damages in the amount of $1,000,000.00 against each
   Defendant.
           Plaintiffs’ requested damage amount is well within the permissible range prescribed
   under 15 U.S.C. § 1117(c)(2) and should be sufficient to deter Defendants and others from
   continuing to counterfeit or otherwise infringe Plaintiffs’ trademarks, compensate Plaintiffs, and
   punish Defendants, all stated goals of 15 U.S.C. § 1117(c). Joint Statement of Trademark
   Counterfeiting Legislation, H.R.J. Res. 648, 98th Cong., 2nd Sess., 130 Cong.Rec. H12076,
   H12083; PetMed Express, Inc., 336 F. Supp. 2d at 1222 (“statutory damages under § 1117(c) are
   intended not just for compensation for losses, but also to punish and deter wrongful conduct.”).
   This Court and others have granted statutory damages under the Lanham Act similar to
   Plaintiffs’ request herein. 12

                   3.      Damages as to Count II for False Designation of Origin.

           Plaintiffs’ Amended Complaint also sets for a cause of action for false designation of
   origin pursuant to § 43(a) of the Lanham Act (15 U.S.C. § 1125(a)) (Count II). As to Count II,


   12
      See, e.g., Fendi S.R.L. v. Joe Bag, No. 19-cv-61356-RAR, 2019 U.S. Dist. LEXIS 169132 (S.D.
   Fla. Aug. 28, 2019) (awarding Plaintiff $1,000,000.00 against each Defendant); Chanel, Inc. v.
   7creplicachanel.com, Case No. 20-cv-60309-RAR (S.D. Fla. Apr. 6, 2020) (same); Goyard St-
   Honore v. goyard.org.uk, Case No. 19-cv-62926-RAR (S.D. Fla. Feb. 24, 2020) (same); Louis
   Vuitton Malletier v. The Individuals, P’ships, and Unincorporated Ass’ns Identified, Case No 19-
   cv-61015-RAR (S.D. Fla. Aug. 22, 2019) (same); adidas AG v. adidascitycup.com, Case No. 19-
   cv-61353-RAR (S.D. Fla. Aug. 14, 2019) (same); Abercrombie & Fitch Trading Co., v. artemis
   gesdy, Case No. 19-cv-60287-RAR (S.D. Fla. July, 9, 2019) (same); Chanel, Inc. v.
   fashionbestchanel.com, Case No. 19-cv-60991-RAR (S.D. Fla. June 29, 2019) (same); Fendi, S.r.l.
   v. socjmkfn, Case No. 18-cv-63101-RAR (S.D. Fla. May 20, 2019) (same). See also Malletier v.
   Individuals, P’ship, No. 19-cv-61021-MGC, 2019 U.S. Dist. LEXIS 225874 (S.D. Fla. Dec. 12,
   2019) (same). Accord Gucci Am., Inc. v. The Individuals, P’ships, and Unincorporated Ass’ns
   Identified on Schedule “A”, Case No. 20-cv-60397-WPD (S.D. Fla. July 8, 2020) (same); adidas
   AG v. The Individuals, P’ships, and Unincorporated Ass’ns, 19-cv-63109-RKA (Mar. 31, 2020)
   (same); Chanel, Inc. v. aozhu9284, Case No. 19-cv-63068-KMW (S.D. Fla. Feb. 24, 2020) (same);
   MPL Communications Limited v. 1230h0h Store, Case No. 19-cv-62891-BB (S.D. Fla. Feb. 12,
   2020) (same).

                                                   16
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 17 of 24




   the allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c).
   Accordingly, judgment on Count II should be limited to the amount awarded pursuant to Count I
   and entry of the requested equitable relief.

                  4.      Damages as to Count III for Cybersquatting.

                  Plaintiffs’ Amended Complaint further sets forth a cause of action for
   cybersquatting pursuant to the Anticybersquatting Consumer Protection Act (“ACPA”), 15
   U.S.C. §1125(d). As admitted by default, and established by the evidence submitted herewith,
   Defendant adidasschweiz.us (“Defendant Number 102”) has acted with the bad faith intent to
   profit from Plaintiffs’ Marks and the goodwill associated with those trademarks by registering its
   corresponding Subject Domain Name, (the “Cybersquatted Subject Domain Name”) which is
   identical, confusingly similar to, or dilutive of at least one of Plaintiffs’ Marks. (Compl. ¶¶ 36-
   42, 66-69.) The Cybersquatted Subject Domain Name incorporates one or more of Plaintiffs’
   trademarks in its entirety surrounded by descriptive or generic terms, rendering the domain name
   nearly identical to at least one of Plaintiffs’ trademarks. Even minor variations to a plaintiff’s
   mark in a domain name can be confusingly similar. See Victoria’s Cyber Secret Ltd. P’ship v. V
   Secret Catalogue, Inc., 161 F. Supp. 2d 1339, 1351 (S.D. Fla. 2001) (“taking of an identical copy
   of another’s famous and distinctive trademark for use as a domain name creates a presumption of
   confusion among Internet users as a matter of law.”); DaimlerChrysler v. The Net Inc., 388 F.3d
   201, 205-06 (6th Cir. 2004) (“Courts generally have held that a domain name that incorporates a
   trademark is ‘confusingly similar to’ that mark if ‘consumers might think that [the domain name]
   is used, approved, or permitted’ by the mark holder.”). Furthermore, it is indisputable that
   Plaintiffs’ Marks are famous and distinctive. Plaintiffs’ genuine goods are among the best-selling
   sportswear products in the world, and Plaintiffs’ Marks enjoy widespread recognition and are
   prominent in the minds of the consuming public. (Gutierrez Decl. in Support of TRO ¶¶ 6-9.)
          As to the issue of bad faith, the ACPA lists nine factors for courts to consider in
   determining whether a domain name has been registered or used in “bad faith” with an intent to
   profit from a mark in registering or using the mark in a domain name. See 15 U.S.C. §
   1125(d)(1)(B)(i); Taverna Opa Trademark Corp., 2010 WL 1838384, at *2. The nine factors are
   not meant to be exclusive and the Court may consider the context of the matter in making a
   determination of bad faith. See Victoria’s Cyber Secret Ltd. P’ship, 161 F. Supp. 2d at 1347. An
   examination of the relevant bad faith factors compels the conclusion that Defendant Number

                                                    17
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 18 of 24




   102’s registration and use of the Cybersquatted Subject Domain Name violates 15 U.S.C. §
   1125(d).
          The first and third factors, § 1125(d)(1)(B)(I) and (III), are clearly present inasmuch as
   Defendant Number 102 has no rights in Plaintiffs’ Marks, and Defendant Number 102 has never
   used Plaintiffs’ Marks in connection with a bona fide offering of goods or services.
   Additionally, the fourth, fifth, and ninth factors, § 1125(d)(1)(B)(IV), (V) and (IX), weigh in
   Plaintiffs’ favor. As discussed above, Defendant Number 102 has clearly intentionally
   incorporated at least one of Plaintiffs’ Marks in its domain name to divert consumers looking for
   Plaintiffs’ Internet websites to its own Internet website for commercial gain. Such consumers are
   likely to be confused as to the source and sponsorship of Defendant Number 102’s Internet
   website and mistakenly believe the website is endorsed by and/or affiliated with Plaintiffs.
   Clearly, Defendant Number 102’s registration of the Cybersquatted Subject Domain Name, in
   order to promote and/or offer for sale counterfeit and infringing versions of Plaintiffs’ branded
   goods, knowing the domain name is identical or confusingly similar to Plaintiffs’ indisputably
   famous and distinctive marks ensures a likelihood of confusion among consumers. See House
   Judiciary Committee Report on H.R. 3028, H.R. Rep. No. 106-412 p. 13 (October 25, 1999)
   (“The more distinctive or famous a mark has become, the more likely the owner of that mark is
   deserving of the relief available under this act.”).
          Upon a finding of liability, the ACPA expressly empowers the Court to “order the
   forfeiture or cancellation of the domain name or the transfer of the domain name to the owner of
   the mark.” 15 U.S.C. § 1125(d)(1)(c); Victoria’s Cyber Secret Ltd. P’ship, 161 F. Supp. 2d at
   1356. Accordingly, Plaintiffs are entitled to the transfer and ownership of the Cybersquatted
   Subject Domain Name because it is confusingly similar to their trademarks. See id. at 663.
   Additionally, Plaintiffs may elect at any time before final judgment to recover actual damages or
   statutory damages of not less than $1,000.00 and not more than $100,000.00 per domain name,
   as the court considers just. 15 U.S.C. § 1117(d). Plaintiffs elect statutory damages and submit
   that in view of Defendant Number 102’s intentional, wrongful behavior, an award in the amount
   of $10,000.00 against Defendant Number 102 for its Cybersquatted Subject Domain Name,
   adidasschweiz.us, would be just. See Taverna Opa Trademark Corp., 2010 WL 1838384, at *3
   (awarding $10,000.00 in statutory damages for the infringing domain name at issue); Chanel v.



                                                     18
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 19 of 24




   7creplicachanel.com, Case No. 20-cv-60309-RAR (S.D. Fla. Apr. 6, 2020) (awarding $10,000.00
   in statutory damages for each infringing domain name at issue).

                   5.      Damages as to Count IV for Common Law Unfair Competition and
                           Count V for Common Law Trademark Infringement.

         Plaintiffs’ Amended Complaint also sets forth a cause of action under Florida’s common law
   of unfair competition (Count IV) and Florida’s common law trademark infringement (Count V).
   Plaintiffs submit that judgment on Count IV and Count V should also be limited to the amount
   awarded pursuant to Count I and entry of the requested equitable relief.

   IV.      CONCLUSION

            For the foregoing reasons, Plaintiffs respectfully request the Court enter final default
   judgment and a permanent injunction against Defendants in the form of the proposed Final
   Default Judgment and Permanent Injunction filed herewith.

   Dated: October 5, 2020.                       Respectfully submitted,

                                                 STEPHEN M. GAFFIGAN, P.A.

                                                 By: Virgilio Gigante___________
                                                 Stephen M. Gaffigan (Fla. Bar No. 025844)
                                                 Virgilio Gigante (Fla. Bar No. 082635)
                                                 T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                                 401 East Las Olas Blvd., #130-453
                                                 Ft. Lauderdale, Florida 33301
                                                 Telephone: (954) 767-4819
                                                 E-mail: Stephen@smgpa.net
                                                 E-mail: Leo@smgpa.net
                                                 E-mail: Raquel@smgpa.net

                                                 Attorneys for Plaintiffs




                                                     19
  Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 20 of 24




                                SCHEDULE “A”
         DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME, STORE
         NUMBER, PAYMENT ACCOUNT, ASIN, AND ADDITIONAL EMAIL ADDRESS

Defendant Defendant / Seller ID / Subject    Store Number / Merchant ID / adidas Branded Item ASIN
 Number          Domain Name                       Payment Account        / Additional Email Address
                                                                          B082XYFF3Z
    1     Customotop                        A1NFYNHXNJDB1K                B084X3YZNT
                                                                          B084G51JWF
    2     qin shao                          A3EY2DO7P5OTB3                B081SMDVVS
    3     sa xi                             A3B3KLB8YMURJB                B081FCJP5Y
    4     shiguoming                        A1N0LINGKCUXLQ                B07V4CSYDZ
    6     all_star_jerseys                  21215565
    8     Best2018jersey                    21056969
    9     buling_buling_store               21025719
          Cn-sell a/k/a Splendid Jerseys
   11                                       14498598
          Factory
   13     Ericshu620                        21454341
   14     Fan_sport                         20827203
   16     Hdkoco a/k/a Hdkoco Hockey        20655613
   17     Hedman                            21383114
   18     isport_jersey                     21043057
   22     Jerseydhgatecom                   21129766
   26     Laine                             21130460
   27     Linshuai a/k/a Binnington         21182988
   28     michaelwen2008                    13687858
   31     outdoorai                         21254813
   32     Pigchen                           21178115
   35     Subban                            21378247
          Superjerseyfactory a/k/a
   36                                       20822486
          Superjersey Factory
   38     Tukameng2016                      20305377
   39     Waller                            20917114
   41     yaxing68                          21462065
   43     BAODAN01                          5ba9ca6f8b2c370351d94b45
   45     Chinese aloe                      5dee118028fc7103012c5188
   46     CL store 1                        5cfdad3228fc710301fb6c3e
   47     CONGYOUHUAGE                      5b2a1bf18b4513036c1183a4
   50     LL STORE                          5cfdad6636b54d03019cb8db
   53     Offline Store                     5cc812501436d403016c675e
   58     threethreeL                       5da328538b2c37030168cb30
   60     YIGE                              5b2a1db08b4513036c11b162
   61     beautylish                        584a44eb15914566e93af27d
   62     bin33asdf                         5e674283813c3f10a1b9f654

                                                 20
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 21 of 24




 63   buxinqiuhai                           5dfb429b6d5d4a07e8cbc915
 64   buybuyingoodday                       58294f5f9bef6e6b82e9330a
 65   bybygotheway                          582518e86a4a7b1cd483cda6
 66   DC Supermarket                        58c943acd5dbcd51146d183a
 67   dinggev62v                            5e0c78956a4343fd163c6f35
 68   dingxuefei                            58ca683c58cdc76f6ef34c48
 69   fuyuangyingli                         5d9559787137800bc6bf2a99
 70   gryuowe526e                           5d9948fb0aed7f48478a714d
 71   guidaohaopeng                         5e3a4f3ff8c5fd38b64a9985
 72   hongyundastore                        58466d7dc0874068ce1eb21a
 73   Huaxieyoukai                          5e44cf1b29e78671a9d3fff0
 74   Jason Bald                            58b4176f2a5b2e51ba93cab3
 75   linduifenqin                          5d95505c48ea3c2fdf953e70
 76   Meiteyfull Bags                       5e05ea4da3e1180b6c8ae828
 77   nmbisi                                5d3a6301cf861a4b1b1e7b47
 78   ponuyujh                              5e1d3c50ab95e80668b0c26b
 79   shinereiovnf                          5e06e9a7a577532fb2033039
 80   Spriny Muzi                           5e64ad322724a8382cdc4a03
 81   studentsen                            5de8cc4a71a1943c42ee30e0
 82   usaexpresss                           58144b3829b5f31953f36616
 83   wankaifiyang                          5d9560b6c095e14e6a49015b
 84   weuquantuiqi                          5e06f7a529e786558aa26cc5
 85   whatsyourdream                        589400bc879ae5526abb2bba
 86   whqlytlyx                             5b83ff986cff994088ffec64
 87   xdyo60                                5d5bf44f560eca392e849fd1
 88   Xiaodouzai Zaibao                     5e364756e489d51000966726
 89   Yogo 's Chinese style grocery store   59646d3537635d6dc5cd6e35
 90   zhangzhongliang                       5e06f55c310ce93044889c60
 91   zuixiangqiqing                        5e082159a577535c470330d4
 92   zvq4l98f                              5d4ecaa18388976300e72e39
 93   babyyu29                              babyyu2018@outlook.com
 94   dhp_59                                pvdfl1@163.com
                                            Transaction ID:
 96   kauee01
                                            90909024GE319862A
 97   romeholiday2005                       jiandong20170821@outlook.com
 98   sambede-brand                         sweetpetloveyou@outlook.com
 99   storefor.you                          elhachimisoukaina20@gmail.com
100   swexb778 a/k/a masked778              swexbaa@163.com
                                                                            Customerservice@onlinecust
101   2019sneakersrelease.com               rompcont1592@mail.com
                                                                            omerservice.xyz
                                                                            onlinetopcustomerservice@g
102   adidasschweiz.us                      junfengchen66@126.com
                                                                            mail.com



                                                 21
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 22 of 24




                                     mariadelaa@163.com
                                                                 artemisoutletsneaker@gmail.
103   artemisoutlet.cn               ximandylly@outlook.com
                                                                 com
                                     bailanlike@sina.com
                                                                 info@buyitoutlet.com
104   buyitoutlet.com                boosticboostic@gmail.com
                                                                 khnpnd@gmail.com
                                                                 info@yeezybreezy.com
104   yeezybreezy.com                katemeadow420@gmail.com     yeezy.su@gmail.com
                                                                 podopozhko@gmail.com
104   sneakerhead.su                 boosticboostic@gmail.com    info@sneakerhead.su
                                     boosticboostic@gmail.com    yeezy.su@gmail.com
104   xstock.shop
                                     katemeadow420@gmail.com     info@yeezy.direct
                                                                 elitejerseydeals@umailservic
105   elitejerseydeals.com           lowe7bm4kl4@mail.com        e.com
                                                                 musosnot@mail.ru
                                                                 service@onlinesservice.com
                                                                 elitejerseysvipwholesale@u
105   elitejerseysvipwholesale.com   lowe7bm4kl4@mail.com
                                                                 mailservice.com
                                                                 pxljd1@sina.com
                                                                 jerseysnewstyle@gmail.com
                                                                 elitefanaticshop@umailservi
105   elitefanaticshop.com           lowe7bm4kl4@mail.com
                                                                 ce.com
                                                                 service@onlinesservice.com
                                                                 service@onlinesservice.com
                                                                 vipjerseydeals@umailservice
106   vipjerseydeals.com             sophroniaje7g6z@mail.com
                                                                 .com
                                                                 melsidagon@mail.ru
106   elitejerseyvip.com             sophroniaje7g6z@mail.com    service@onlinesservice.com
                                                                 officialonlineshop@umailser
106   officialonlineshop.co          sophroniaje7g6z@mail.com    vice.com
                                                                 service@onlinesservice.com
                                                                 elitejerseywholesale@umails
                                     ottorayloq@mail.com         ervice.com
107   elitejerseywholesale.com
                                     blackkjslaser@hotmail.com   service@onlinesservice.com
                                                                 bnztn9@sina.com
108   hotjerseysale.com              elaaltmanqf6@mail.com
                                                                 jerseyspromart@umailservic
                                                                 e.com
109   jerseyspromart.com             CianaouEdisonez@yahoo.com
                                                                 elitejerseysboutique@gmail.
                                                                 com
                                     1054903493@qq.com
110   kicknove.com                                               helloshoes88@gmail.com
                                     chenxiaoqing0410@163.com
111   kicksvogue.me                  1500307688@qq.com           kicksvogue88@gmail.com
112   rabonajersey.com               rbnpayment1234@gmail.com    rabonajersey@gmail.com
113   Sneakerpop.org                 3447739653@qq.com           buypopsneakers@gmail.com



                                          22
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 23 of 24




                                                               Customerservice@after-
115   umass1968.com                MichaelClarkdrL@yahoo.com
                                                               saleservice.com
117   yecheil.com                  xileiwanxing@outlook.com    yecheilsale@gmail.com
                                   lixia8410@hotmail.com
                                                               worldsneaker1@gmail.com
118   yesyeezy.cn                  jakejay23@163.com
                                                               slowdown88@163.com
                                   chenyong652a@sina.com
119   yzystatic.org                330390183@qq.com            yezzystatic@gmail.com




                                        23
Case 0:20-cv-61146-RAR Document 41 Entered on FLSD Docket 10/05/2020 Page 24 of 24




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 5, 2020, a true copy of the foregoing was served

   upon Defendants via the e-mail addresses at which Defendants were served, and by posting

   copies of the same on Plaintiffs’ designated service notice website appearing at the URL

   http://servingnotice.com/Dp23j11/index.html.



                                               Virgilio Gigante_______________
                                               Virgilio Gigante




                                                  24
